Citation Nr: 1416037	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  13-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for cervical spine instrumented fusion with chronic pain ("cervical spine disability").

2.  Entitlement to service connection for headaches, to include as secondary to a cervical spine disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records which have been considered by the RO in the July 2013 statement of the case.

In a January 2014 rating decision, the RO granted service connection for degenerative disc disease and for peripheral neuropathy of the lower extremities, which were issues that had been on appeal.  As these issues have been resolved by a grant of benefits, the Board finds that these issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that in 1974, he sustained injuries in service when he fell off of a tank and landed on his neck and shoulders.   The Veteran asserts that since service, he has experienced chronic neck pain and severe headaches, which he attributes to his in-service injury.  

A March 1990 VA examination report reflects the opinion that the Veteran had possible cervical radiculopathy secondary to degenerative arthritis of the spine.  (The Veteran is service-connected for degenerative disc disease of the lumbosacral spine.)

Private treatment records from June 2004 to August 2004 reflect that the Veteran sought treatment for neck pain, which reportedly radiated into his head causing headaches.  

The Board observes that the Veteran was not afforded a VA examination for his cervical spine disability or headaches.  The Board finds that remand for a VA examination is necessary to determine whether the Veteran has a cervical spine disability and headaches which are etiologically related to any incident of his military service or a service-connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any of the Veteran's outstanding treatment records for his cervical spine disability and headaches that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC must then obtain and associate the records with the claims file or virtual record.  

2.  Following the above, schedule the Veteran for a VA examination to determine the nature and likely etiology of his cervical spine disability and his headaches.  This remand and the entire claims file, to include any pertinent medical records contained in Virtual VA, must be reviewed by the examiner in conjunction with the examination.  (If the examiner does not have access to Virtual VA file, the medical records, that are not otherwise available, must be printed and associated with the paper claims file for the examiner's review.)  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After a review of the record on appeal, the examiner is asked to respond to the following: 

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability and/or headaches are directly related to a disease or injury in service to include the 1974 incident in which he fell off of a tank?

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability and/or headaches were caused or permanently aggravated beyond its natural progression by his service-connected back disability?

c. If it is determined that a cervical spine disability is directly related to service or a service-connected disability, is it at least as likely as not that headaches are proximately due to or caused by the Veteran's cervical spine disability; or is it at least as likely as not that the Veteran's headaches were permanently aggravated beyond its natural progression by a cervical spine disability? 

In providing the requested opinions, the examiner should consider and address the Veteran's lay statements, including his description of the 1974 in-service injury where a barrel knocked him off a tank and he fell on his neck and shoulders, and his statements regarding the onset and continuity of symptoms of his neck pain and headaches.  

The examiner should also consider and address the findings and diagnosis related to his cervical spine made in the March 1990 VA examination.  

If the examiner cannot provide an answer to the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answers because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answers cannot be provided. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered. 

3.  When the above development has been completed, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


